

IB3 NETWORKS, INC.


Non-Competition and Non-Solicitation Agreement


December 10, 2008


This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is
entered into as of the date set forth above by and between IB3 Networks, Inc., a
Nevada corporation (the “Company”), and the undersigned individual who has been
a shareholder of NYC Mags, Inc., a New York corporation (the “Shareholder”).


In consideration of the Company and its subsidiary, NYC Acquisition, Inc. (the
“Merger Sub”), concurrently herewith entering into an Agreement and Plan of
Merger (the “Merger Agreement”) with the above-mentioned NYC Mags, Inc. (“NYC”)
and its Shareholder for the acquisition of NYC through a merger of the Merger
Sub with and into NYC (the “Merger”) and consummation of the Merger, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Shareholder hereby agree as follows:


1.           By virtue of the Shareholder’s experience with NYC, the
Shareholder’s involvement with a Person conducting or conducting on the
Shareholder’s own activities similar to those of the Company would represent a
substantial competitive harm to the Company and its activities, and the use of
the Shareholder’s skills, knowledge and information about the Company’s
strategies, plans, services and other activities can and would constitute a
valuable competitive advantage over the Company.  In view of the foregoing, the
Shareholder agrees and covenants that, during the Restricted Period (as
hereinafter defined), the Shareholder shall not directly or indirectly, whether
as an employee, agent, consultant, director, officer, investor, partner, member,
shareholder, proprietor, lender or otherwise, engage, or be associated in any
way with any entity which engages, anywhere in the Restricted Territory (as
hereinafter defined), in any business which is a Competitive Business (as
hereinafter defined), provided that the foregoing shall not prohibit the
Shareholder from being a passive owner of not more than five percent (5%) of the
outstanding stock of a corporation subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended.


2.           During the Restricted Period, the Shareholder shall not, without
the consent of the Company (by action of the Board), directly or indirectly, for
the Shareholder’s benefit or the benefit of any other Person, (a) induce or
attempt to induce any employee or consultant of the Company or any of its
Affiliates to leave the employ of the Company or such Affiliate, (b) solicit
from any customer of the Company or any of its Affiliates, or any Person who was
such a customer within the two (2) year period prior to the start of the
Restricted Period, business of the same or of a similar nature to the business
of the Company or such Affiliate with such customer, (c) solicit from any
potential customer of the Company or any of its Affiliates who is known to the
Shareholder business of the same or of a similar nature to that which has been
the subject of a written or oral bid, offer, proposal or solicitation by the
Company or any of its Affiliates, or of substantial preparation with a view to
making such a bid, proposal, offer or solicitation, or (d) otherwise knowingly
interfere with the relationship between the Company or any of its Affiliates and
any employee or consultant thereof.
 
 

--------------------------------------------------------------------------------

 


3.           For purposes of this Agreement:  (a) “Affiliate” of a Person means
any other Person directly or indirectly controlling or controlled by such
Person, or under direct or indirect common control with such Person, or any
other Person of which such Person is a member, shareholder, general partner,
trustee, director, manager, officer or employee,  (b) “Board” means the Board of
Directors of the Company, (c) “Competitive Business means any business that
competes or that may reasonably be construed to compete with the Company or any
of its Affiliates, including without limitation any business that itself or
through an Affiliate produces, markets, or sells products, renders services or
engages in business activities that are the same as, similar to or otherwise
competitive with those of or under development or research by the Company or any
of its Affiliates, (d) “Person” means any individual, partnership, limited
liability company, corporation (for profit or non-profit), trust, association or
unincorporated organization or governmental authority or other entity, (e)
“Restricted Period” means the two (2) year period commencing as of the date
hereof and (f) “Restricted Territory” means the United States of America.


4.           The Shareholder acknowledges that any failure to carry out any
obligation under this Agreement, or a breach by the Shareholder of any provision
hereof, will cause immediate and irreparable damage to the Company, which damage
cannot be fully and adequately compensated at law or through an action for money
damages.  In the event of any failure to comply with this Agreement, the Company
shall be entitled to recover damages, losses, costs and liabilities (including
attorneys’ fees) resulting from the failure to comply and will also be entitled,
without the requirement of posting a bond or other security, to equitable
relief, including injunctive relief and specific performance.  Such remedies
will not be the exclusive remedies for any breach of this Agreement, but will be
in addition to all other remedies available at law or in equity to the Company.


5.           This Agreement shall inure to the benefit of the Company, its
successors and assigns, and is binding upon the assigns, executors and
administrators and other legal representatives of the Shareholder.


6.           This Agreement shall be construed in accordance with and governed
for all purposes by the law of the State of Nevada, without giving effect to its
conflicts of laws principles.  In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If, moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to time, duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with the then applicable law.


[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
 

Company:      Shareholder:         IB3 NETWORKS, INC.             By:  /s/ Eric
Schmidt   /s/ Michael Jacobson Name:   Eric Schmidt Name: Michael Jacobson
Title:   CEO              

                                        